 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434Abell Engineering & Manufacturing, Inc. and Sheet Metal Workers™ International Association, Local Union No. 20, a/w Sheet Metal Workers™ International Associa-tion, AFLŒCIO.  Cases 25ŒCAŒ25966 and 25ŒCAŒ26263 October 18, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On September 13, 1999, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The General Counsel and the Respondent each filed exceptions, supporting briefs, and answering briefs.  The Respondent also filed a reply to the General Counsel™s answering brief.  On June 22, 2000, the Board invited the parties to file supplemental briefs addressing the framework for analysis of refusal-to-consider and refusal-to-hire allegations set forth by the Board in FES, 331 NLRB 9 (2000).  The Respondent and the General Counsel subsequently filed supplemental briefs. The National Labor Relations Board has considered the deci-sion and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The consolidated complaint alleged, inter alia, that the Re-spondent™s October 1998 discharge of employee Richard Gist violated Section 8(a)(3) and (1) of the Act.  Gist was terminated for attempting to persuade fellow employee David Bautista to quit the Respondent for a position with another employer, at which membership in Local 20 of the Sheet Metal Workers (the Union) was contractually required.  The judge found that Gist™s solicitation of Bautista to take another job was protected activity and that the solicitation did not constitute ﬁdisloyaltyﬂ to the Re-spondent that deprived Gist of the Act™s protection, on the grounds that Gist™s objective was to ﬁincrease membership in the Unionﬂ and there was no evidence that he would personally have benefited from Bautista™s taking the union job.  The judge conse-quently found the discharge unlawful.  Based on that finding, he also found that the Regional Director™s revocation of a settlement agreement resolving allegations of earlier violations of Section 8(a)(1) and (3) (including an earlier discharge of Gist) was per-missible, and that the Respondent had committed a number of the presettlement violations alleged. The Respondent excepts to all of these findings, arguing that Gist™s attempt to persuade Bautista to quit the Respondent™s em-ploy was disloyal conduct that deprived him of protection, whether or not his other activities were protected.  Accordingly, the Respondent contends the settlement agreement resolving the other allegations in the complaint was not properly revoked and should be reinstated.  The General Counsel argues to the contrary and contends that the allegations of earlier misconduct addressed by the revoked settlement agreement are established in the re-cord. On the credited record, we reverse the judge and find that, un-der the circumstances, Gist engaged in disloyal conduct that de-prived him of whatever statutory protection he may otherwise have had. Although Gist had attempted to organize the Respondent™s three-man welder/fabricator unit, the record establishes that he gave up that attempt when neither of the other two employees, including Bautista, was willing to sign a union authorization card.  Gist informed Union Organizer Michael Van Gordon of his inability to recruit a unit majority.  At Van Gordon™s instruction, Gist then informed BautistaŠwho had expressed some interest in union benefits and pensionŠthat a higher paying job located closer to his home was available with another employer who had a union-shop contract, and urged him to take that job.  Bautista replied that he was not interested, but Gist raised the subject again a few minutes later, emphasizing that the job at higher pay was available for Bautista and urging him to contact Van Gordon if he had any questions.  Bautista then asked why Gist did not take the job himself, and Gist replied that he already had something else ﬁset up.ﬂ  Bautista informed the Respondent™s owner of what Gist had said to him about the other job, and Gist was discharged later that day, which was a Friday.  The following Monday, Gist started work with another employer, confirming that he had in-deed ﬁset upﬂ another job for himself. It is clear from these facts that Gist™s organizing activity had ceased when he attempted to recruit Bautista to work for another employer, and that he pursued Bautista with the full knowledge that if Bautista took that job the Respondent would lose one of only three employees in its welder/fabricator unit.  Accordingly, Gist™s attempts to induce Bautista to quit and take another job were unrelated to organizing the Respondent™s employees or improving their conditions of employment with the Respondent.  Moreover, his actions would have been deeply injurious to the Respondent, leaving it with only one employee.1  Whatever the impact of this conduct on a larger employer, better able to absorb the loss of one or two employees simultaneously, here the im-pactŠas Gist was fully awareŠwould have been at least tempo-rarily crippling, and possibly fatal, to the Respondent. Under this set of facts, we find that Gist™s conduct ex-ceeded the protections of the Act.2  The facts presented here are most analogous to those in Clinton Corn Process-ing, 194 NLRB 184 (1971) (former employee who became                                                            1 When Gist sought to induce Bautista to quit, he had already ar-ranged to take a job with another employer himself. 2 We need not decide what, if any, protection a union organizer would have to induce an employee to quit for other employment in some other factual context. Members Cowen and Bartlett have strong doubts that there are any factual circumstances where the Act would protect a union organizer who induces an employee to quit for other employment.  However, they need not decide whether there are any such circumstances inasmuch as they find that, in the circumstances here, Gist™s conduct was unpro-tected.  338 NLRB No. 42  ABELL ENGINEERING & MFG. 435agent for competitor was not protected when he solicited 
respondent™s employees to wo
rk for competitor), and dis-
tinguishable from those in cases where the Board found 
that the protection of the Act was not lost.
3Because Gist™s actions exceeded the Act™s protection, 
the Respondent committed no viol
ation of the Act in dis-charging him for urging Bautista to take a job with another 

employer.
4  We therefore find that the discharge did not 
constitute a valid basis for the Regional Director™s revoca-
tion of the settlement agreement concerning the allegations 
of earlier violations of the Act.  We will accordingly rein-
state the settlement agreement and dismiss the consoli-

dated complaint in its entirety.
5ORDER The consolidated complaint is dismissed and the settle-
ment agreement in Case 25ŒCAŒ25966 is reinstated. 
 Raifael Williams, Esq., for the General Counsel. James H. Hanson, Esq., of Indianapolis, Indiana, for the Re-spondent.                                                           
                                                           
3 See, e.g., Arlington Electric
, 332 NLRB 845 (2000) (employee 
who distributed union flyer advertis
ing union-scale employment else-
where did not lose protection because he was not trying to induce em-
ployees to quit but rather to demand higher pay from respondent); 
Technicolor Services, 276 NLRB 383 (1985) (distribution of employ-
ment applications for competitor was not disloyal because there was a 
real possibility of layoff, and dist
ribution was intended to ensure con-tinued employment, not to injure respondent); 
Special Machine & 
Engineering, Inc.
, 247 NLRB 884 (1980) (employee who posted an-
other employer™s wage rates was not 
disloyal because he did not urge employees to leave respondent and posting, at most, merely invited 
comparison of wages); 
QIC Corp., 212 NLRB 63 (1974) (group of 
employees did not lose protection 
for attempting, on their own initia-
tive, to seek employment with 
competitor during pay dispute with 
respondent); and 
Boeing Airplane Co.
, 110 NLRB 147 (1954), enf. 
denied 238 F.2d 188 (9th Cir. 1956) (organizing a ﬁmanpower avail-
ability conferenceﬂ to match engineers with prospective employers was 
not disloyal conduct; conference was 
intended to leverage respondent™s 
bargaining position on wages and also 
to counter employers™ ﬁgentle-
men™s agreementﬂ not to hire each other™s employees). 
Member Cowen and Member Bartle
tt agree that the foregoing deci-
sions may be distinguished from 
Clinton Corn Processing
, and that 
doing so helps illustrate the unprotected nature of Gist™s conduct in the 
instant case.  However, they express no view regarding the merits of 
those decisions. 
4 Although the judge found that the 
Respondent acted with unlawful animus with respect to the earlier a
lleged violations, he implicitly cred-
ited the Respondent™s contention that the discharge was motivated 
solely by Gist™s attempt to persua
de Bautista to work elsewhere and notŠas contended by the General CounselŠby his protected activity 
of trying to organize the Respondent™s employees.  
5 We therefore express no view as to the judge™s findings on the mer-
its of the complaint allegations of
 earlier misconduct.  Our reinstate-
ment of the settlement agreement al
so makes it unnecessary for us to 
consider the General Counsel™s limited exceptions to the judge™s dis-
missal of two refusal-to-consider allegations involving employee Wil-
liam Gary Rogers. 
DECISION STATEMENT OF THE CASE C. RICHARDS MISERENDINO, Administrative Law Judge. This 
case was tried in Indianapolis, Indiana, on June 7Œ8, 1999. The 
charge in Case 25ŒCAŒ25966 was filed by Sheet Metal Work-
ers™ International Association, Local Union No. 20, a/w Sheet 
Metal Workers™ International 
Association, AFLŒCIO (Union) on April 2, 1998,
1 alleging that Abell Engineering & Manufac-turing, Inc. (Respondent) violated Section 8(a)(1) and (3) of the 
Act by refusing to hire or consider for hire union applicants 

William Rogers, Dennis Wheeler, Charles Parsley,
2 and Mark Moran and by discharging on Fe
bruary 17, 1998, Union Organ-
izer Richard Gist because of their union activity.  The charge 
was amended on June 22, 1998, to
 allege that the Respondent violated Section 8(a)(1) of the Act by threatening to close the 
business if the employees chose 
to be represented by a union. 
On July 31, 1998, the Union and Respondent entered into a 
settlement agreement, which was approved by the Regional 
Director, whereby the Respondent 
agreed to offer reinstatement to Richard Gist, pay a specified amount of backpay to Mark 
Moran, notify William Rogers that he, along with other appli-
cants, would be considered for employment on a non-
discriminatory basis, and post a 
notice. Gist was reinstated on 
August 28, 1998, Moran was paid the gross amount of $2520, 
Rogers was notified that he would be considered for employ-
ment if he applied, and a no
tice was posted from August 7 to October 8, 1998. The Respondent filed a notice of compliance 
on October 14, 1998. In the meantime, however, on October 2, 1998, the Respon-dent discharged Gist again and the Union filed the charge in 
Case 25ŒCAŒ26263 alleging that the Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discharging Richard Gist 
because he engaged in union activities.   On November 20, 1998, the Regional Director set aside the 
settlement agreement and issued 
a consolidated complaint es-
sentially alleging the violations asserted in the charge, as 
amended, in Case 25ŒCAŒ25966 and the charge in Case 25Œ
CAŒ26263.3  The Respondent™s timely answer denied the mate-
rial allegations of the complaint.  The parties have been af-
forded a full opportunity to app
ear, present evidence, examine 
and cross-examine witnesses, 
and file posthearing briefs. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel and Respondent,
4 I make the following 
 1 All dates are in 1998, unless otherwise indicated. 
2 Charles Parsley is not named as an alleged discriminatee in this 
case. 3 In addition, the consolidated co
mplaint alleges that the Respondent 
offered to re-employ Gist on Februa
ry 17, if he resigned his member-
ship in the Union.  (Complaint par. 5(b).) 
4 On July 15, 1999, counsel for the General Counsel filed a motion 
to strike Respondent™s posthearing brief on the grounds that it was 
untimely filed. Respondent™s couns
el responded on July 16, 1999.  
Having duly considered the arguments 
raised therein and the trial tran-script at p. 271, the motion to strike is denied.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436FINDINGS OF FACT I. JURISDICTION
 The Respondent, an Indiana corporation, is a small engineer-
ing and manufacturing company e
ngaged in sheet metal fabri-
cating, stamping, shearing, and welding, located in Indianapo-
lis, Indiana, where during the 12-month period ending March 
31, 1998, it purchased and received, sold, and shipped goods 
valued in excess of $50,000 directly from and to points outside 
the State of Indiana.  The Responde
nt admits and I find that it is an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  The Respondent also admits and I find that the Union is a la-bor organization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES A.  Issues 
1.  Whether the Respondent di
scharged Richard Gist on Oc-tober 2, 1998, because of union ac
tivities in violation of Section 8(a)(3) of the Act? 
2.  Whether the circumstances warrant revoking the settle-
ment agreement approved by the Regional Director on or about 
July 31, 1998, and if so, 
3.  Whether the Respondent unlawfully: 
(a) Told union applicants William Rogers and Dennis 
Wheeler that it would close its 
business if the employees union-
ized in violation of Section 8(a)(1) of the Act. (b) Offered Richard Gist re
-employment on February 17, 
1998, if he relinquished his union 
membership in violation of Section 8(a)(1) of the Act. (c) Refused to consider for hire William Gary Rogers since 
October 28, 1997, in violation of Section 8(a)(1) and (3) of the 
Act. 
(d) refused to consider for hi
re and refused to hire Mark Moran on February 11, 1998, in 
violation of Section 8(a)(1) and (3) of the Act.  (e) Discharged Gist on February 17, 1998, in violation of 
Section 8(a)(1) and (3) of the Act. B.  Presettlement Conduct The Respondent, a small company which designs and manu-
factures mall kiosks and decorative metal pieces, is operated by 
husband and wife George and Cheryl Abell.  George Abell 
(Abell), the president and owner, supervises the sheet metal 
shop and is primarily responsib
le for interviewing and hiring employees. Cheryl Abell (Cheryl), the secretary-treasurer, 
oversees the office and bookkeeping duties, occasionally assists 
in the shop, and occasionally 
assists with interviewing and hiring.  In late October 1997, the Respondent employed about three 
or four employees in its sheet
 metal shop. One of them, Wil-liam Graves, a welder, was discharged by Abell for taking the 
afternoon off without permission.  Seeking to replace him, 
Abell advertised for a replacement in the 
Indianapolis Star-News on October 26Œ29.5  (GC Exhs. 3, 6, and 10.)                                                             
                                                                                             
5 The ad, which appeared on October 26 and 27, sought a welder, the 
ad which appeared on October 28 sought
 an operator, and separate ads 
1.  The October 1997 hirings On the morning of October 28, union members William 
Gary Rogers (Rogers) and De
nnis Wheeler (Wheeler) re-
sponded in person to the advertisements. (Tr. 102; GC Exhs. 3 
and 6.) Neither attempted to conceal their union affiliation. 
Both wore union hats. Rogers submitted a completed applica-
tion, along with a resume, for a welder/fabricator position. His 
application indicated that he was an organizer for the Union 
and that he had 4 years of relevant welding experience (i.e., 
MIG, TIG, and heliarc). He also
 had experience using a plasma cutter, hydraulic punch, shears and other sheet metal tools. 

Wheeler submitted a completed application for a fabricator 
position.6 His application likewise indicated that he was an 
organizer for the Union.  George Abell interviewed Rogers and Wheeler together. They told Abell that they were currently employed by the union 

as organizers. They also told him that as organizers they ap-
plied for work at nonunion shops to try to organize the employ-
ees. Rogers and Wheeler testified 
that Abell told them that he 
was not a union shop, that he pr
eviously had a bad experience 
with a union, that he did not 
have many people working for 
him, and that he did not need a 
union.  According to Rogers and Wheeler, Abell also said that if his employees decided to go 
union, he would close the doors. (Tr. 105.) Abell denied mak-
ing the latter statement. (Tr. 241.) Rogers and Wheeler were credible witnesses. Their respec-
tive testimonies were also co
rroborated by contemporaneous 
writings, i.e., union interview logs, that were completed soon 

after their interview ended. Both logs reflect that Abell said he 
would close the business.  Respondent™s counsel unpersuasi
vely argues that the inter-
view logs actually discredit their testimonies because they dif-
fer as to the order in which the conversation flowed. Rogers™ 
log noted that Abell said he would close the business early in 
their conversation and Wheeler™s log noted that the statement was made later. I do not attribute great significance to this dis-
crepancy because as a practical matter not everyone remembers 
the same events in exactly the sa
me way. What is important is 
that both interview logs reflect that the statement was made and 
that the event was recorded minutes after the interview ended.  
That the logs differ to a degree enhances the integrity of the 
documents as independent recollections because otherwise it 
would seem as if Rogers and Wheeler copied from each other. 
Adding credence to their testimonies is the fact that the 
statement attributed to Abell fits with the other undisputed re-
marks that he made at the sa
me time which show that he op-
posed unions. That is, Abell stated
 that he previously had a bad 
experience with a union and that he did not need a union. (Tr. 153Œ154.)  The Respondent nevertheless asserts it is unlikely that Abell 
made that remark because he gave Rogers a welding test and 
told him that he was required to 
consider him for the job, even 
though he was a union organizer. 
The Respondent essentially 
 appeared on October 29 for a welder and operator.  (GC Exhs. 3, 6,  
and 10.) 
6 There is no evidence that a fabri
cator position was available at that time. 
 ABELL ENGINEERING & MFG. 437argues that the statement about cl
osing the business that is at-tributed to Abell is inconsistent with his actions and therefore his denial should be credited. I 
do not agree.  The welding test was a part of the regular interview process. To deny Rogers the 
opportunity to take the test would truly have set the stage for a 
failure to consider violation.  More importantly, the fact that 
Abell followed the interview process does not make it any more 
or less likely that he told these union applicants that if the em-
ployees ever unionized he would close the business.  
 Finally, having observed Abell™s demeanor, I find that his 
denial was unconvincing. Thus, for demeanor, and other rea-
sons, I therefore credit the testimony of Rogers and Wheeler 
that Abell stated that he would close the business if the em-
ployees decided to unionize. 
After completing the welding test,
7 Abell told Rogers and Wheeler that he would be in t
ouch, but they were never con-
tacted by Respondent. 
On October 28, Paul Parker, a nonunion applicant, also ap-
plied for the welder™s job.  He had previously worked with 
Abell for several years at Gamm
on Sheet Metal and had 7 years 
relevant experience as a welder.  Abell considered him to be an 
excellent welder and therefore hired him on the spot. According 
to Abell™s unrebutted testimony, Parker was one of the first 
applicants he interviewed on Oc
tober 28, and that he inter-viewed before Rogers and Wheeler.82.  The February 1998 hirings 
On January 13, 1998, Parker vol
untarily quit.  On February 
8, Abell placed an ad in the local newspaper for a welder and 
another ad on February 9 and 11 for a welder/fabricator.
9  (GC 
Exhs. 11, 12, and 17.) Several i
ndividuals who responded to the ad were scheduled for interviews. On February 10, at approximate
ly 9 a.m., Abell interviewed 
Jeff Evans, a nonunion applicant. He had 4 years of relevant 
welding experience.  Evans t
ook a welding test, which he passed, and was hired.  At a
pproximately 10 a.m., Abell inter-
viewed David L. Bautista, who ha
d 9 years of relevant welding 
experience. Although Abell was impressed with Bautista™s qualifications and his welding sk
ills, he did not offer him a job 
because he was still living in California and was not immedi-
ately available for work.  
A few hours later, at approximate
ly 1 p.m., Richard Gist ap-
plied as a covert union applicant. 
He did not reveal that he was a union member or wear any clothing that would suggest the 
same. His application reflected that he worked for Zue Corpo-
ration as a welder at a pay rate of $9.50 hour.  Abell and Fore-
man Neat gave Gist a welding te
st and were impressed. They 
went to Abell™s office to discuss work experience and 
                                                          
 7 Wheeler decided not to take the welding test because he was not familiar with TIG welding. (Tr. 147.)  
8 William C. Winesmann, another 
nonunion applicant, applied for a job on October 29. He was referred 
by Shop Foreman Ed Neat, and was 
hired for the operator position on that date. There is no evidence, or 
argument, that either Rogers or Wheeler applied for that position. 
9 As Abell explained, a fabricator
 has to shear, punch, and press to-
gether intricate metal pieces to form a subassembly.  A welder fastens 
the subassemblies together using diffe
rent types of welding techniques. 
A welder/fabricator can do both jobs. (Tr. 25Œ29.)  
salary expectations. Abell testifie
d that he offered Gist a job at 
$10 an hour. Gist testified that when he asked for $11Œ12 per 
hour, Abell told him that he would phone him the following 
day after he conducted a few more
 interviews. That night, Abell discussed the situation with his wife, Cheryl, and decided to 
offer Gist $10.50 an hour.  He ca
lled Gist on February 11, of-
fered him a welder job at $10.50 an hour with a pay raise in 6 
months, which Gist accepted.  
In the meantime, and after Gist left, union applicant Mark 
Moran, overtly applied for the welder/fabricator position on 
February 10.  Moran submitted a completed application to 
Abell showing that he was employed by the Union as an organ-
izer and attached a resume 
disclosing his union experience. Moran listed Apex Industries as a former employer. Abell 
asked Moran if Apex was a uni
on contractor and Moran re-sponded affirmatively.  He also
 told Abell that he was em-ployed by the Union as an organizer.  Although Moran had 8 
years of relevant welding experience, as well as experience as a 
fabricator, Abell would not give him a welding test because he 
was a union organizer and he wanted to hire a nonunion em-
ployee.  (Tr. 51Œ52.)  Abell admitted that he told Moran that he 
ﬁdid not feel that it was in the best interest of the company to 
hire someone who stated on his resume that he worked for the 
Sheet Metal Workers and wanted to organize [the] company.ﬂ  

(Tr. 51.)  Abell nevertheless told Moran that he would be in touch with him. Finally, on February 11, Rogers
 and another union organizer, 
Charles Parsley responded to the welder/fabricator ad. They 
were wearing work clothes and union hats. Rogers told an em-
ployee of the Respondent that he wanted to check the status of 
his application and Parsley said 
that he wanted to submit an application.  Neither were afforded the opportunity to do so.  
3.  Gist is discharged on February 17, 1998 
On February 17, 3 days afte
r he began working for Respon-dent, Gist gave Abell a letter from union organizer Michael E. Van Gordon advising Abell that Gist was a member and em-
ployee of the Union, who had been assigned by the Union to 

organize the Respondent™s employees
. Abell testified that when he asked Gist why he did not 
disclose his union affiliation on 

his application, Gist responded, ﬁWell, I guess I falsified my 
application. And you wouldn™t ha
ve hired me if I would have 
put that on my application. So I guess that™s grounds for you to 
dismiss me.ﬂ In contrast, Gist testified that when Abell looked at the letter, Abell commented that Gist had lied to him and that 
lying was possibly grounds for term
ination. In any event, Abell 
did not discharge Gist at that point.  After lunch, Gist told Abell that
 he was taking the rest of the afternoon off because he had a headache and sore neck from 

wearing a welder™s helmet. Gist testified that Abell told him 
that he was still thinking about firing him because he had lied 
on his application. He also questioned whether Gist had ever worked for Zue Corp. as stated in his application. Gist insisted 

that he had worked there. Abell then told Gist that there was a 
great deal of work to be done, and if he was not going to work, 
he should get his ﬁstuff and get out.ﬂ (Tr.172, 211.) According to Gist, as he clocked-out, Abell told him that if he was to get 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438out of the Union, he would s
till have a job and he would be paid what the Union was paying him.  
Abell flatly denied that he told Gist that if he resigned from 
the Union he could keep his job and would be paid at the union 
pay rate. (Tr. 251.) However, 
a telephone conversation with Gist that took place shortly afte
r he was discharged undercuts Abell™s credibility.  
After leaving the Respondent™s premises, Gist went to the union hall where he phoned Abell ostensibly to inquire about 
his last paycheck.  Unbeknown to
 Abell, Gist tape recorded their conversation.  (R. Exh. 18.) Gist told Abell that his boss, 
Union Organizer Van Gordon, was upset with him because he 
had taken off a half day.  He 
asked Abell, ﬁWere you serious 
about what you said?  If I was to quit here and go there, you 
would pay me . . . What I was 
making?ﬂ  Abell hesitated, and 
then responded, ﬁuh, uh, I would have to think about that be-
cause I don™t like to be deceived, ya know.ﬂ  After some prod-
ding by Gist, Abell remarked 
that Gist was making $16 an hour, and that he could not pay him that much money because 

he did not even make that much himself.10  At that point, the transcript of the tape recorded conversation 
shows that Abell undisputedly told Gist that he would have to 
resign from the Union before he would take him back.   GIST:  Yeah, so if I did jump out of here and went back 
to you, if you, ya know, still wanted me, I would have a 

position? 
ABELL:  Well, you would have to, uh, resign from the 
Sheet Metal Workers Union. 
GIST:  Right, I realize that. ABELL:  I™d have to see that in writing. GIST:  Right. ABELL:  Well, I don™t know, because I don™t know if 
you would ever truly resign from them anyway. You 

would probably still try to organize a union here.  [R. Exh. 
18.] 
 This evidence corroborates Gist
™s testimony about his conver-
sation at the timeclock with Abell and leaves little doubt that 
resignation from the Union was a precondition for reemploy-
ment. For these, and demeanor reasons, I credit Gist™s testi-
mony that while he was clocking 
out on February 17, Abell told 
him he could keep his job if he would resign from the Union and that the Respondent would pay him the union pay rate.  
4.  Bautista is hired In March 1998, Abell phoned Bautista, who was still living 
in California, and offered him 
a welder™s job. He accepted and 
began working for Respondent on March 31, 1998. He was 
later promoted to foreman.  C.  The Settlement Agreement On or about July 29, 1998, the Union and Respondent en-
tered into an informal settlement agreement of the charge in 
Case 25ŒCAŒ25966, which was a
pproved by the Regional Di-
                                                          
                                                           
10 At no time during the telephone c
onversation did Abell ever deny 
that he told Gist earlier that he would pay him the union rate if he 
stayed, although he had ample opportunity to do so. This omission 
lends credence to Gist™s version of their earlier conversation. 
rector. It required, among other things, the Respondent to pro-
vide backpay to Mark Moran (w
ithout reinstatement); consider William Rogers and any other applicant for employment on a 

nondiscriminatory basis; offer Ri
chard Gist full reinstatement 
to his welder position (without backpay) (R. Exh. 12) and post 
a notice stating that it would not tell applicants that it would 
close the business if the empl
oyees decided to unionize and 
offer or promise to rehire em
ployees if they resigned their 
membership in the Union. The notice also stated that the Re-
spondent would not discharge employees because of union 
activity and would not refuse to hi
re or refuse to consider for hire union applicants. Gist accepted an offer of reemployment and returned to his 
welder™s position on August 28, 1998. Moran was paid backpay 
and Rogers was notified that he would be considered for em-
ployment on a nondiscriminatory 
basis. The notice was posted from August 7 to October 8, 1998. D.  The Postsettlement Discharge of Gist Soon after Gist returned to work, he began talking to the em-
ployees about joining the Uni
on. On September 16, he dis-cussed the pros and cons of unionizing with Evans and Bautista in the breakroom and asked them if they wanted more informa-
tion. Evans immediately said no and left the breakroom. 
Bautista asked for more information about benefits and pen-
sions. The following day, Gist gave Bautista the information 
and an authorization card. Thus, out of the three nonsupervisory 
shop employees (Evans, Bautista
, and Gist), only Bautista 
showed any interest in learning more about the Union.  How-
ever, Bautista would not sign an authorization card. By October 1, Gist had garnered little, if any, support for the 
Union.  He and Union Organizer Van Gordon therefore con-
ceived a plan to persuade Bautista to take a job with a union 
contractor. Shortly after arriving for work on October 2, Gist told 
Bautista about a job paying $15 an hour with Nu-Jac, a union 
contractor, on the west side of town, which was closer to where 
Bautista lived. Bautista told Gist that he was not interested. About 5 minutes later, Gist returned to tell Bautista that it was a 
good job, and if he had any ques
tions, he should talk to Van Gordon.  When Bautista asked Gist why he did not take the job, 
if it was so ﬁgood,ﬂ Gist told him that he already had something 

else set up.
11October 2 was also Bautista™s birthday.  At lunchtime, 
Cheryl Abell bought pizza for all of the employees and an of-
fice worker gave Bautista a birthday cake.  During the celebra-
tion, Gist left the building and met Van Gordon in the parking lot. Van Gordon gave Gist a birthday cake to give to Bautista, 
which read ﬁHappy Birthday from Local 20 Sheet Metal Work-
ers.ﬂ  Gist went back inside and in the presence of everyone at 
lunch presented Bautista with the cake telling him happy birth-
day from the Union.  
As the pizza party concluded, Bautista told Abell that Gist 
had told him about a job with a union contractor paying $15 an 
 11 The evidence shows that Gist was discharged by Respondent later 
that day, Friday, October 2, and started work at Apex Industries on 
Monday, October 5. 
 ABELL ENGINEERING & MFG. 439hour.  (Tr. 268.)  Abell then met with Cheryl. He told her that 
right after lunch, Gist came to him saying that the Union 
wanted the Respondent ﬁto join their ranks.ﬂ  (Tr. 230.)  He 
also told her that Gist apparen
tly had approached Bautista about 
the Union because Bautista had confided to him that Gist had 
offered him a job with a union contractor making $15 an hour. 
(Tr. 230.) Cheryl wondered aloud 
whether they had ﬁto put up 
with this.ﬂ However, because they had rehired Gist under the 
terms of the settlement agreement, they were unsure of their 
legal rights. Abell left for a 
meeting, so Cheryl phoned their 
attorney. 
After speaking with their lawyer, Cheryl went out to the pro-
duction area, where Bautista and 
Gist were working. In the 
presence of Gist, Cheryl asked Ba
utista if Gist had offered him a job making $15 an hour, and Bautista responded, ﬁYes.ﬂ  
Cheryl then told Gist to get his tools and get out. 
E.  Analysis and Findings 1.  The unlawful discharge of Richard Gist on October 2, 1998 The primary issue here is whet
her Gist was engaged in pro-tected union activity at the time he was discharged.  If so, the 
Respondent must show that it would have discharged him even 
in the absence of protected union activity. If not, then no viola-
tion occurred. Section 7 of the Act, in pertinent part, states:  Employees shall have the right to
 self-organization, to form, join, or assist labor organizations
, to bargain collectively 
through representatives of their own choosing, and to engage 

in other concerted.  [Emphasis added.] 
 The undisputed evidence shows that Gist sought to assist the 
Union in two ways. First, he unsuccessfully tried to organize 
the sheet metal shop employees. 
He spoke to them about the benefits of joining the Union, 
passed out information, and tried to get Bautista to sign an authorization card. In addition, and at 
the direction of Union Organizer Van Gordon, he attempted to 
persuade Bautista to take a job with a union contractor, which 

would have required Bautista to join the Union.  The evidence 
discloses that when Gist told 
Bautista about a job on the west side of town with a union contractor that paid $15 an hour, he 

also told him that he would have to join the Union in order to 
get the job.  (Tr. 188.)  Thus, the evidence supports a reason-able inference that Gist (and Van Gordon) sought to assist the 
Union by attempting to do indirectly, what they could not do 
directly, that is, obtain another member for the Union.  I there-
fore find that Gist™s conduct falls within the broad protective ambit of Section 7 of the Act.  The Respondent does not argue that Gist was not engaged in 
protected activity.  Rather, it asserts as a 
Wright Line12 defense that it discharged Gist for cause because he breached a duty of 
loyalty owed to the Respondent under Indiana and Board law.
13                                                            
                                                           
12 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
13 The evidence shows, and the Re
spondent on brief effectively con-
cedes, that the General Counsel ha
s satisfied his initial evidentiary 
burden under 
Wright Line. The Respondent 
therefore elected to focus 
on its Wright Line 
defense. 
It cites Potts v. Review Board of the Indiana Employment Secu-rity Division, 475 N.E.2d 708, 711 (Ind. Ct. App. 1985), and Davis v. Eagle Products, 501 N.E.2d 1099 (Ind. Ct. App.1986), 
for the proposition that ﬁan employee must refrain from ac-
tively or directly competing with his employer for customers 
and employees and must continue
 to exert his best efforts on behalf of the employer.ﬂ  (R. Br.  at 18.) 
Those cases are inapposite for two reasons.  First, neither case involves union or concerted activity and therefore the 

spectrum of Section 7 of the Ac
t was not invoked. Second, in both cases, the employees engaged in a course of conduct 
which sought to inure a benefit for themselves. In 
Potts, an unemployment insurance case, the employee was discharged 

after his employer found out that he had invested money in a 
competing taxicab company.  The State Court found that the 
employee had breached his duty of loyalty because his own 
interests were potentially antagonis
tic to those of his employer. 
In Davis, 
two employees who planned 
to leave their employer 
to form a rival company solicited fellow employees to come 
work for them.  They breached a duty of loyalty because while 
still employed by placing their own self-interests above those of 
their employer.  In the present case, there is no evidence that 
Gist sought to derive a benefit for himself or the union contrac-
tor. Thus, neither of these cases address the factual issue pre-
sented here.  The Respondent also argues that Board law supports its de-
fense citing Crystal Linen & Uniform Service, 
274 NLRB 946 (1985).  In that case, striking route driver salesmen were per-

manently replaced. They went to work for a competing com-
pany and individually solicited th
eir former customers to switch 
their business from their employer to its competitor. After they 

received a formal written warning from their employer direct-
ing them to cease such conduct or face further discipline, in-
cluding discharge, the striking drivers filed an 8(a)(1) charge 
which was pursued to trial. The administrative law judge, as 
affirmed by the Board, determined that there was no violation 
of the Act. Significantly, he found that, in soliciting their for-
mer customers, the employees we
re not engaged in concerted activity. ﬁIt could not be reasonably argued that solicitation of 
former customers contributed to the advancement of strike 
goals or to union solidarity. The purpose of activity was to 
advance individual goals and objectives, rather than any group 
benefit.ﬂ Id. at 948.  This was a fatal defect in the case, which 
warranted dismissal of the complaint.
14  Crystal Linen is readily distinguishable by virtue of the fact 
that Gist was engaged in protected union activity. Indeed, the 
object of his conduct was not to
 advance any individual goal, 
rather it was increase membership in the Union by persuading 
Bautista to go work for a union contractor. There is no evidence 
that Gist stood to personally benefit if Bautista took the job at 
Nu-Jac and there is no evidence that Nu-Jac was the Respon-dent™s competitor.  Thus, I find that Gist did not breach a duty 
 14 The administrative law judge alternatively noted that ﬁemployees 
who compete with their employer 
and who solicit the employer™s cus-
tomers to switch to the competitor are disloyal and may properly be 
disciplined or threatened with discipline.ﬂ  Id. at 949. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440of loyalty to the Respondent under Indiana or Board law and 
that his conduct was protected under Section 7 of the Act.  The Respondent has not asserted any other reason for the 
discharge. There is no evidence that Gist engaged in other unre-
lated and indefensible conduct which would demonstrate that the same action would have taken place even in the absence of 
the protected conduct. To the contrary, the Respondent™s de-
fense is based on the same evidence showing that Gist™s con-
duct was protected under Section 7 of the Act. Thus, I find that 
the Respondent has failed to prove
 that Gist would have been discharged in the absence of the protected union activity.  
Time-
keeping Systems, Inc., 
323 NLRB 244 (1997).  Accordingly, I find that the Respondent unlawfully dis-
charged Gist on October 2, 1998, in violation of Section 8(a)(3) 
of the Act.  1.  Revocation of the settlement agreement was justified 
A settlement agreement can be set aside and unfair labor 
practices can be found based on presettlement conduct, if post-

settlement unfair labor practices have been committed.  
Out-board Marine Corp., 307 NLRB 1333 (1992). Gist returned to 
work as part of the settlement
 agreement in response to the 
allegation that he was unlawfully discharged on February 17 for 
engaging in protected union activity. The evidence shows that 
during the notice posting period, he was unlawfully discharged. 
I therefore find that revocation of the settlement agreement was 
justified. Accordingly, I now consider the alleged presettlement 
violations. 2.  The presettlement 8(a)(1) violations 
Paragraph 5(a) of the consolidated complaint alleges that 
Abell told union applicants Rogers and Wheeler that he would close his business if the employees selected a union as their 
collective-bargaining representative. I already have credited 
their testimonies concerning this 
allegation and in light of that 
determination I find that Abell™
s assertion tends to interfere 
with rights of employees under S
ection 7 of the Act. Accord-ingly, I find that the Respondent violated Section 8(a)(1) of the 
Act. 
Paragraph 5(b) of the consolidated complaint alleges that 
Abell telephonically offered Gist
 reemployment if he relin-
quished his membership in the Union. The credible evidence 

shows that after being discharged on February 17 Gist phoned 
Abell from the union hall. The conversation, tape recorded by 
Gist, in pertinent part, discloses the following.   GIST:  Yeah, so if I did jump out of here and went back 
to you, if you, ya know, still wanted me, I would have a 
position? 
ABELL:  Well, you would have to, uh, resign from the 
Sheet Metal Workers Union. 
GIST:  Right, I realize that. ABELL:  I™d have to see that in writing. GIST:  Right. ABELL:  Well, I don™t know, because I don™t know if 
you would ever truly resign from them anyway. You 
would probably still try to organize union here.  [R. Exh. 
18.] 
 Thus, the evidence shows that 
Abell introduced the idea of resigning during the conversation and preconditioned Gist™s 
reemployment on resigning from th
e Union. Accordingly, I find 
that the Respondent violated Section 8(a)(1) of the Act.  4.  The presettlement 8(a)(3) allegations 
Paragraph 6(a) of the consolidated complaint alleges that 
since on or about October 27, 
1997, the Respondent has refused to consider for hire William Rogers because of his union 

affiliation. Wright Line, supra, establishes the analytical frame-
work for deciding refusal-to-consider/hire discrimination cases 
turning on employer motivation.  The General Counsel must 
persuasively establish that th
e evidence supports an inference 
that protected conduct was a motivating factor in the em-

ployer™s decision.
15  Specifically, the General Counsel must 
establish that the alleged discriminatee submitted an employ-
ment application, was a union member or supporter, known suspected to be a union supporter by the employer, who har-
bored antinunion animus, and who refused to consider and/or 
hire the alleged discriminatee because of that animus.  
Big E™s Foodland, 242 NLRB 963, 968 (1979).  Inferences of animus 
and unlawful motive may be inferred from the total circum-
stances proved and in some circ
umstances may be inferred in 
the absence of direct evidence.  
Fluor Daniel, Inc., 304 NLRB 970 (1991).  Once accomplished, the burden shifts to the em-
ployer to persuasively establish by a preponderance of the evi-
dence that it would have made the same decision even in the 
absence of protected activity. 
 T&J Trucking Co., 
316 NLRB 771 (1995).  a.  The alleged refusal to consider Rogers for hire on October 28, 1997 There is no dispute that Rogers submitted a completed appli-
cation and resume for employme
nt on October 28 and that he did not conceal the fact that he was an organizer employed by 
the Union. The credible evidence also shows that Abell told Rogers that he was opposed to unionizing and why, as well as 
what would happen if his employees did chose a union to repre-
sent them.16 Abell nevertheless took the application, inter-
viewed Rogers (and Wheeler), and gave Rogers a welding 
test,17 all of which are part of the hiring process. Thus, the evi-
dence shows that Rogers was ﬁconsideredﬂ for hire.   That Rogers was not hired 
on October 28 does not change this conclusion. The Respondent pe
rsuasively argues that by the 
time Abell interviewed Rogers on October 28, he had already 
hired former coworker Paul Parker who had more welding ex-
perience than Rogers. Counsel for the General Counsel does not argue, and there is no credible evidence, that Parker was not 
hired before Rogers. Thus, the evidence fails to show that the 
                                                          
 15 Manno Electric
, 321 NLRB 278 fn. 12 (1996). 
16 Other evidence of animus is Ab
ell™s statement to Moran on Febru-
ary 10, 1998, that ﬁhe did not feel that
 it was in the best interest of the 
Company to hire someone who stated on his resume that he worked for 
the Sheet Metal Workers and wanted to organize [the] Companyﬂ (Tr. 
51), and his statement to Gist that 
he would reemploy him if he re-
signed from the Union. 
17 Wheeler declined to take the test because he did not have the re-quired welding skills.  ABELL ENGINEERING & MFG. 441Respondent refused to consider
 William Rogers for hire on 
October 28, 1997. b.  The refusal to consider Rogers for hire
 on February 11, 1998 The undisputed evidence shows that on February 10, 1998, 
Abell interviewed and hired Jeffrey Evans for the 
welder/fabricator position. The credible evidence also shows 
that on the same day, Abell interviewed Gist after Evans. Even 
though Abell had not planned to hi
re two employees, he was so 
impressed with Gist™s experience and welding skills, that he 
made him an offer at $10 an hour, which Gist turned down. Unsure what pay rate Gist might accept, Abell continued with 
the interviews. After discussing the matter that evening with his 
wife, Cheryl, Abell called Gist 
the next day February 11, and 
offered him a job at $10.50 an hour, which Gist accepted.  
Sometime on February 11, R
ogers and fellow union appli-cant, Charles Parsley, went to 
the Respondent™s office. Rogers wanted to check the status of his earlier application and Parsley 
wanted to submit an application. Both were wearing union hats. 
Rogers was not given the opportunity to review his file and 
Parsley was not given an appli
cation. The Respondent did not 
explain why, except to argue on brief that the position was 

filled when Abell offered the job to Gist. However, the General Counsel has not shown that a job was available at the time they 
applied. There is no evidence that Rogers applied before Gist 

accepted the job nor is there any evidence that as part of its 
normal hiring process the Respondent considers applications 
kept on file. There is no evidence that the Respondent inter-
viewed any job applicants after Gist accepted the job offer on 
February 11 or after Rogers a
nd Parsley left the Respondent™s 
offices.  As a part of his initial evidentiary burden, the General Coun-
sel must establish that a job wa
s available when Rogers applied 
on February 11. He has failed to
 do so. Thus, no violation can be found.  Accordingly, I shall recommend that the allegations 
of paragraph 6(a) be dismissed.  c.  The unlawful refusal to consider and refusal to hire Mark Moran on February 10, 1998 Paragraph 6(b) of the consolidated complaint alleges that the 
Respondent refused to consider for employment and refused to 
hire Mark Moran because of his union affiliation. The evidence 
shows, and the Respondent does not
 dispute, that the General Counsel has satisfied his initial evidentiary burden under 
Wright Line. Rather, the Respondent argues on brief that it did 
not violate the Act because Abell had already hired Evans and 

offered Gist a job at the time Moran applied for employment. 
The Respondent asserts that if either individual had turned 

down the offers or not shown up 
for work as expected, then a 
position would have been available. The evidence, however, 
does not support the argument. It is undisputed that Evans was the first interviewed and first 
hired on February 10. It is also undisputed that Abell decided to 
hire another welder after interviewing Gist. The evidence stops 
short, however, of establishing that there was a job offer out-
standing to Gist when Moran s
ought to apply for the job later 
that day. Rather, it shows that Abell was impressed with Gist™s 
experience and skills and offered him $10 an hour, but Gist 
wanted $11Œ12 an hour. (Tr. 245, 170.
) In other words, he re-jected the $10-an-hour job offer. At that point, the unrebutted 
testimony of Gist is that Abe
ll told him he would contact him the next day after interviewing so
me other people.  (Tr.170.)   One of those applicants was Moran, who submitted an appli-
cation showing that he was an organizer for the Union and who 
told Abell the same.  Although Moran had 8 years of relevant 
welding experience, as well as experience as a fabricator, Abell 
did not give him a welding test, 
which was part of the interview process, because Moran was employed as an organizer for the 

Union.  Abell admitted that he told Moran that he ﬁdid not feel 
that it was in the best interest of the Company to hire someone 
who stated on his resume that he worked for the Sheet Metal 
Workers and wanted to organize [the] Company.ﬂ  (Tr. 51.) 
Thus, the evidence establishes that at the time Moran applied 
for the employment, the welding position was available and 
there was no job offer outstanding to Gist.  I therefore find that 
the Respondent failed to consider Moran for hire because of his 
union affiliation. The undisputed evidence shows that Moran was not hired by 
the Respondent. In order to prove that it would not have hired 

Moran even in the absence of his union affiliation, the Respon-
dent must show that Gist was 
more qualified than Moran for the 
job. The Respondent does not argue and has submitted no evi-
dence showing that Gist was the 
better candidate of the two. I therefore find that the Respondent has not satisfied its eviden-
tiary burden. 
Accordingly, I find that on February 11, 1998, the Respon-
dent failed to consider and failed to hire Mark Moran for the 
welding/fabricator position in viol
ation of Section 8(a)(3) of the Act.  
d.  The unlawful discharge of Richard Gist on February 17, 1998 Paragraph 6(c) of the consolidated complaint alleges that 
Gist was unlawfully discharged on February 17 because of his 
union activity. The Respondent™s 
Wright Line defense is that Gist would have been discharged in any event because he was 

insubordinate and because the Re
spondent has treated similarly 
situated employees in the same 
manner.  Abell testified that 
Gist gave him an ultimatum when he told him he was leaving 
because he had a sore neck and headache from welding. He 
also testified that a few months earlier he terminated a nonun-
ion employee, William Graves, who similarly told him that he 

was taking the afternoon off.  Gist credibly testified, however, 
that when he told Abell that he was leaving, Abell said that
 he was thinking about firing him anyway for falsifying his application (i.e., failing to write down 

that he was an organizer for the Union).  (Tr. 172.) While Abell 
denied that Gist was discharged for being a union organizer, he 
did not deny making that statement. This evidence therefore 

calls into question whether Abell would have perceived Gist™s 
statement as an ﬁultimatumﬂ had it not been for the fact that 
earlier that day, Gist gave him a letter from the Union stating 
that he was an organizer. In other words, the evidence supports 
a reasonable inference that he was already contemplating firing 
Gist because he did not tell him that he was a union organizer. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442Also, the credible evidence shows that Abell was willing to 
treat Gist differently than Graves if he resigned from the Union.  
Gist credibly testified that as
 he clocked out on February 17, 
Abell told him that if he got out 
of the Union, he could keep his 
job and get paid the union pay 
rate. A few hours later, Abell repeated again that resigning from the Union was a precondi-
tion of reemployment. Thus, despite the so-called ultimatum 
defense, the evidence shows that
 Abell was willing to retain and/or reemploy Gist if he resigned from the Union. The evi-

dence therefore supports a reasonable inference that Abell 
would not have terminated Gist in the first place, but for his 
union activity. Accordingly, I find that the Respondent violated 
Section 8(a)(3) of the Act by 
discharging Richard Gist on Feb-
ruary 17, 1998. 
CONCLUSIONS OF LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  The Respondent violated Section 8(a)(1) of the Act by 
engaging in the following conduct. (a) Telling applicants for employment that it would close the business if the employees selected a union to represent them for 
collective-bargaining purposes.  (b) Telephonically offering a former employee re-employ-
ment if he relinquished his membership in the Union. 4.  The Respondent violated Section 8(a)(3) of the Act by 
engaging in the following conduct. (a) Refusing to consider for hi
re and refusing to hire Mark Moran on February 10, 1998. 
(b) Discharging Richard Gist on February 17, 1998. 
(c) Discharging Richard Gist on October 2, 1998. 5.  The aforesaid unfair labor practices affect commerce 
within the meaning of Secti
on 2(6) and (7) of the Act. 6.  The Respondent has not ot
herwise engaged in any other 
unfair labor practice alleged in the complaint in violation of the 
Act. 
REMEDY  Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. Having found that the Respondent refused to consider for hire and refused to hire Mark Moran in violation of Section 
8(a)(3) and (1) of the Act, I shall recommend that the Respon-
dent be ordered to immediately offer him employment at the 
rate paid welders/fabricators hired by the Respondent with 
commensurate experience; if necessary, terminating the ser-
vices of employees hired in his stead, and to make him whole 

for wage and benefit losses that 
he may have suffered by virtue 
of the discrimination practiced against him computed on a quar-
terly basis as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), less any interim earnings, with the amounts due and 
interest thereon computed in accordance with 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987).  Having found that the Respondent unlawfully discharged 
Richard Gist in violation of Section 8(a)(3) and (1) of the Act, I 

shall recommend that the Respondent reinstate him to his for-
mer job or, if such job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or other 
rights and privileges previously enjoyed; if necessary, terminat-

ing the services of employees hired in his stead, and to make 
him whole for wage and benefit losses that he may have suf-
fered by virtue of the discrimi
nation practiced against him for the period February 17 through August 28, 1998 (the date of 
the first discharge to the date of reinstatement), and from Octo-
ber 2, 1998, to the date the Re
spondent offers reinstatement, computed on a quarterly basis as prescribed in 
F. W. Wool-worth Co., supra, less any interim earnings, with the amounts 

due and interest thereon computed in accordance with 
New Horizons for the Retarded,
 supra. [Recommended Order is omitted from publication.] 
  